Judgment for plaintiff, without costs. Few phrases convey a meaning more fixed and rigid than the expression “ gross proceeds.” It means the sum at which the goods are sold, even if this involved the expense of carriage to market. Therefore, it is distinguished from net proceeds where freight and landing charges are deducted. (Lamar Ins. Co. of New York v. McGlashen, 54 111. 513; McMurphy v. Garland, 47 N. H. 316.) “ Gross proceeds derived by the purchasers * * * from the sale of oil ” is a formula peculiarly fitting as a basis to compute a royalty, since it removes from controversy the entire question of deductions incurred in .such sales. To shade down and revise this clause because of the place of sale would unmake a mercantile contract after the contracting parties have established its terms with certainty. Jenks, P. J., Mills, Rich, Putnam and Blaekmar, JJ., concur.